Title: Notes on Debates, 17 March 1783
From: Madison, James
To: 


Monday March 17.
A letter was rcd. from Genl Washington inclosing two anonymous & inflammatory exhortations to the army to assemble for the purpose of seeking by other means, that justice which their country shewed no disposition to afford them. The steps taken by the Genl. to avert the gathering storm & his professions of inflexible adherence to his duty to Congress & to his country, excited the most affectionate sentiments towards him. By private letters from the army & other circumstances there appeared good ground for suspecting that the Civil Creditors were intriguing in order to inflame the army into such desperation as wd. produce a general provision for the public debts. These papers were committed to Mr. Gilman Mr. Dyer, Mr. Clark, Mr. Rutlidge & Mr. Mercer. The appt. of These gentlemen was brought about by a few members who wished to saddle with this embarrassment the men who had opposed the measures necessary for satisfying the army viz, the half pay & permanent funds, agst. one or other of which the individuals in question had voted.
This alarming intelligence from the army added to the critical situation to wch our affairs in Europe were reduced by the variance of our ministers with our ally, and to the difficulty of establishing the means of fulfilling the Engagemts. & securing the harmony of the U. S. & to the confusions apprehended from the approaching resignation of the Superintt. of Finance, gave peculiar awe & solemnity to the present moment, & oppressed the minds of Congs. with an anxiety & distress which had been scarcely felt in any period of the revolution.
 